Citation Nr: 0616447	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  05-19 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from July 1975 to January 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the St. Louis, 
Missouri, Regional Office of the Department of Veterans 
Affairs (VA), which denied the claim of entitlement to 
service connection for a heart disorder.  During the course 
of the appeal, the veteran's claims folder was transferred to 
the Wichita, Kansas, VA Regional Office (RO), which is now 
the agency of original jurisdiction.

The Board notes that in the veteran's substantive appeal, he 
requested to have an RO hearing before a traveling Veterans 
Law Judge.  In a February 2006 letter, the Board sent notice 
to the veteran that his requested hearing was scheduled for 
late March 2006.  The address on this notice was the correct 
mailing address of the veteran.  Thereafter, in a letter 
dated in mid-March 2006, the Board reminded the veteran of 
the scheduled hearing.  This reminder, however, was sent to 
the incorrect mailing address.  The file indicates that the 
veteran failed to appear for his hearing and failed to notify 
VA beforehand that he was unable to attend it, or otherwise 
present good cause as to why it should be rescheduled.  In 
correspondence received in late March 2006, the veteran filed 
for motion to have his travel board hearing rescheduled on 
the basis that he did not receive timely notice of his 
scheduled hearing because the mid-March 2006 hearing reminder 
was sent to the incorrect address.  The Board has considered 
the motion but must deny the veteran's request because he, in 
fact, did receive timely notice of the scheduled hearing in 
the February 2006 correspondence, which was sent to his 
correct mailing address.  His failure to appear for his 
scheduled hearing was not because the mid-March 2006 hearing 
reminder was sent to the incorrect address.   

In an April 2005 statement, the veteran presented language 
indicating that he desired to seek VA compensation for a 
heart condition as due to VA treatment on the basis of 
38 U.S.C. § 1151.  His substantive appeal that was received 
by VA in June 2005 contains a statement that indicates that 
he desires to reopen a previously denied claim of entitlement 
to service connection for post-traumatic stress disorder.  As 
these issues have not been adjudicated, they are referred to 
the RO for appropriate action.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  

In order to comply with the Dingess decision, the veteran 
should be informed of any requirements cited in that decision 
which he was not previously made aware of.  

In correspondence dated in April 2006, the veteran submitted 
two requests to VA to obtain medical treatment records dated 
in March 2006 from the Harry S. Truman Memorial VA Medical 
Center in Columbia, Missouri, which he contended were 
relevant and supportive of his claim for service connection 
for a heart disorder.  As VA has a statutory duty to search 
for records in its possession (see Jolley v. Derwinski, 1 
Vet. App. 37, 40 (1990)), and because the United States Court 
of Appeals for Veterans Claims has held in the case of 
Schafrath v. Derwinski, 1 Vet. App. 589, at 593, that it is 
error for the Board to fail to respond to a veteran's 
repeated requests for medical records of his treatment at a 
VA medical facility, the case must be remanded so that the 
outstanding medical records identified by the veteran as 
pertinent to his claim may be obtained and associated with 
the evidence prior to appellate adjudication.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following development:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as 
defined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The RO should contact the veteran and 
request that he provide them with names, 
addresses and approximate dates of 
treatment by VA or non-VA health care 
providers, which provided medical 
treatment for his heart disorder.  These 
records should include, but are not 
limited to, those pertaining to his March 
2006 treatment at the Harry S. Truman 
Memorial VA Medical Center in Columbia, 
Missouri, as reported by the veteran in 
correspondence dated in April 2006.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran is provided with 
the opportunity to obtain and submit 
those records for VA review.

3.  Thereafter, the RO must make certain 
the above development has been 
undertaken; then it should re-adjudicate 
the veteran's claim of entitlement to 
service connection for a heart disorder.  
If the benefit sought on appeal is not 
awarded, the veteran must be provided 
with a Supplemental Statement of the Case 
and an appropriate period of time must be 
allowed for response.  The case must then 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

